[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 09-16163         ELEVENTH CIRCUIT
                                                    AUGUST 13, 2010
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                D. C. Docket No. 09-01194-CV-T-30-TGW

TERRY WOODARD,


                                                           Plaintiff-Appellant,

                                  versus

CHANDRA W. DASRAT,
Assistant Attorney General,
ATTORNEY GENERAL, STATE OF FLORIDA,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (August 13, 2010)

Before TJOFLAT, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
      This action stems from a District Court of Appeal of Florida ruling denying

Terry Woodward’s request for DNA testing. Woodward claims that the court

denied his request on the basis of Assistant Attorney General Chandra Dasrat’s

false representation that post-sentencing DNA testing would be of no avail because

no evidence existed that could be tested. The district court below, acting pursuant

to 28 U.S.C. § 1915A, dismissed Woodward’s complaint against Dasrat, and

Attorney General Bill McCollum, her supervisor, for damages under 42 U.S.C. §

1983 for allegedly depriving him of his federal constitutional rights to due process

and the equal protection of the law.1 Woodward now appeals.

      Section 1915A of the Prison Litigation Reform Act (“PLRA”) provides that

“[t]he court shall review, . . . a complaint in a civil action in which a prisoner seeks

redress from a governmental entity or officer or employee of a governmental

entity.” 28 U.S.C. § 1915A(a). A complaint is due to be dismissed if it is

“frivolous, malicious, or fails to state a claim upon which relief may be granted.” §

1915A(b). That is the case here.

      Woodward could not recover damages against Dasrat because, as a

prosecutor, she is entitled to absolute immunity for all actions before the district

court of appeal. Hart v. Hodges, 587 F.3d 1288, 1295 (11th Cir. 2009), cert.


      1
          The court also denied Woodward’s motion to alter or amend its judgment of dismissal.


                                               2
denied, (U.S. June 7, 2010) (No. 09-1237). Woodward could not recover damages

against McCollum simply because Dasrat happened to be his assistant. The

doctrine of respondeat superior does not apply in § 1983 actions, Goebert v. Lee

County, 510 F.3d 1312 (11th Cir. 2007), and the complaint does not allege that

McCollum instituted a custom or policy that resulted in Dasrat’s deliberate

indifference to Woodward’s constitutional rights or directed Dasrat falsely to

represent to the Florida court that the evidence for DNA testing no longer existed.

      AFFIRMED.




                                          3